DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 and 8-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamanaka (US 20170074647).
Regarding claim 1, Yamanaka teaches an analysis method comprising the steps of: 
preparing data of a scattering intensity from the plate-shaped sample measured via transmission of X-rays at a plurality of .omega. rotation angles (figure 2, S1, para 33); 
calculating a scattering intensity of the X-rays scattered by the plate-shaped sample under specific conditions (S3, para 37); 
fitting the calculated scattering intensity to the prepared scattering intensity (para 49); and 
determining shapes of the scattering bodies for the plate-shaped sample, based on a result of the fitting (para 50).
Regarding claim 2, Yamanaka teaches the calculated scattering intensity of the X-rays is calculated by assuming a shape model in which the scattering bodies specified by parameters are periodically arranged in a direction parallel to a surface of the plate-shaped sample (para 25-26).
Regarding claim 8, Yamanaka teaches an analysis apparatus comprising: a measurement data storage section that stores data of a scattering intensity from the plate-shaped sample measured via transmission of X-rays at a plurality of .omega. rotation angles; an intensity calculation section that calculates a scattering intensity of the X-rays scattered by the plate-shaped sample under specific conditions; a fitting section that fits the calculated scattering intensity to the stored scattering intensity; and a parameter determination section that determines shapes of the scattering bodies for the plate-shaped sample, based on a result of the fitting (see above).
Regarding claim 9, Yamanaka teaches a non-transitory computer readable recording medium having recorded thereon an analysis program causing a computer to execute the processes of: preparing data of a scattering intensity from the plate-shaped sample measured via transmission of X-rays at a plurality of .omega. rotation angles; calculating a scattering intensity of the X-rays scattered by the plate-shaped sample under specific conditions; fitting the calculated scattering intensity to the prepared scattering intensity; and determining shapes of the scattering bodies for the plate-shaped sample, based on a result of the fitting (see above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamanaka.
Regarding claim 7, Yamanaka teaches the plate-shaped sample is formed of silicon (para 16).
However Yamanaka fails to teach the scattering bodies each have a length of 200 nm or more and 20 .mu.m or less.
It would have been an obvious to one having ordinary skill in the art at the time the invention was made to adapt the length, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art. 

Allowable Subject Matter
s 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 3-6, the prior art fails to teach the calculated scattering intensity of the X-rays is calculated under a condition that the scattering bodies are formed by laminating layers having respective shapes in the thickness direction of the plate-shaped sample as claimed in claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON K SONG whose telephone number is (571)272-2494.  The examiner can normally be reached on M to Th 10am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/HOON K SONG/Primary Examiner, Art Unit 2884